--------------------------------------------------------------------------------

Exhibit 10.2

EQUITY PLEDGE AGREEMENT

This Equity Pledge Agreement (hereinafter this “Agreement”) is dated June 11,
2010, and is entered into in1-D-1008 Yuanjing Garden, Longxiang Avenue, Longgang
District, Shenzhen City, Guangdong, People’s Republic of China (“PRC” or
“China”) between and among Shenzhen Zhonghefangda Network Technology Co., Ltd.
(“Pledgee”), Shenzhen Jun Long Culture Communication Co., Ltd. (the “Company”),
and GUO Dishan, ZENG Jinzhou and WANG Xiaofen, the shareholders of the Company
(individually and collectively, the “Pledgor”).

RECITALS

1.           The Company is a company incorporated in the People’s Republic of
and is in the business of internet café chain store service; development of
computer network hardware; distribution of cultural items; calligraphy and
painting artwork exhibition planning, art and cultural activities planning,
cultural and courtesy planning, starting businesses; domestic commerce;
advertising etc. (the “Business”).

2.           The Pledgee is a limited liability company organized and existing
under the laws of PRC has expertise relevant to the Business.

3.           The individuals collectively referred to herein as the “Pledgor”
together hold 100% of the outstanding equity interests of the Company.

4.           The Pledgee and the Company have executed a Management and
Consulting Services Agreement (the “Management Services Agreement”) concurrently
herewith, pursuant to which the Company shall pay consulting and service fees
(the “Management Services Fee”) to the Pledgee for various management,
technical, consulting and other services in connection with the Business.

5.           In order to ensure that the Company will perform its obligations
under the Management Services Agreement, and in order to provide an additional
mechanism for the Pledgee to enforce its rights to collect the Management
Services Fee from the Company, the Pledgor agrees to pledge all her equity
interests in the Company as security for the performance of the obligations of
the Company under the Management Services Agreement, including payment of the
Management Services Fee.

AGREEMENT

NOW THEREFORE, the Pledgee, the Company and the Pledgor through mutual
negotiations hereby enter into this Agreement based upon the following terms:

1.           Definitions and Interpretation. Unless otherwise provided in this
Agreement, the following terms shall have the following meanings:

              1.1           “Pledge” refers to the full content of Section 2
hereunder.

--------------------------------------------------------------------------------

Execution Version

              1.2           “Equity Interest” refers to all the equity interests
in the Company legally held by the Pledgor.

              1.3           “Term of Pledge” refers to the period provided for
under Section 3.2 hereunder.

              1.4           “Event of Default” refers to any event in accordance
with Section 7.1 hereunder.

              1.5           “Notice of Default” refers to the notice of default
issued by the Pledgee in accordance with this Agreement.

2.           The Pledge. The Pledgor hereby pledges the Equity Interest to the
Pledgee as a security for the obligations of the Company under the Management
Services Agreement (the “Pledge”). Pursuant thereto, the Pledgee shall have
priority in receiving payments from the evaluation or the proceeds from the
auction or sale of the Equity Interest. The Equity Interest shall hereinafter be
referred to as the “Pledged Collateral”.

3.           Term of Pledge.

              3.1           The Pledge shall take effect as of the date when the
Pledge is recorded in the Company’s Register of Shareholders, and shall expire
two (2) years from the Company’s satisfaction of all its obligations under the
Management Services Agreement (the “Term”).

              3.2           During the Term, the Pledgee shall be entitled to
vote, control, sell, or dispose of the Pledged Collateral in accordance with
this Agreement in the event that the Company does not perform its obligations
under the Management Services Agreement, including without limitations thee
failure to pay the Consulting Service Fee.

              3.3           During the Term, the Pledgee shall be entitled to
collect any and all dividends declared or paid in connection with the Pledged
Collateral.

4.           Pledge Procedure and Registration.

              4.1           The Pledge shall be recorded in the Company’s
Register of Shareholders. The Pledgor shall, within ten (10) days after the date
of this Agreement, process the registration procedures with the Administration
for Industry and Commerce concerning the Pledge.

5.           Representation and Warranties of Pledgor.

              5.1           The Pledgor is the legal owner of the Pledged
Collateral.

              5.2           Other than to the Pledgee, the Pledgor has not
pledged the Pledged Collateral to any other party, and the Pledged Collateral is
not encumbered to any other party.

-2-

--------------------------------------------------------------------------------

Execution Version

6.           Covenants of Pledgor.

              6.1           During the Term, the Pledgor represents and warrants
to the Pledgee for the Pledgee’s benefit that the Pledgor shall:

                              6.1.1     Not transfer or assign the Pledged
Collateral, nor create or permit to create any pledge or encumbrance to the
Pledged Collateral which may adversely affect the rights and/or benefits of the
Pledgee without the Pledgee’s prior written consent.

                              6.1.2     Comply with the laws and regulations
with respect to the Pledge; present to Pledgee any notices, orders or
advisements with respect to the Pledge that may be issued or made by a competent
PRC authority within five (5) days upon receiving such notices, orders or
advisements; comply with such notices, orders or advisements; or object to the
foregoing matters upon the reasonable request of the Pledgee or with consent
from the Pledgee.

                              6.1.3     Timely notify the Pledgee of any events
which may affect the Pledged Collateral or the Pledgor’s rights thereto, or
which may change any of the Pledgor’s warranties or affect the Pledgor’s
performance of their obligations under this Agreement.

              6.2           The Pledgor agrees that the Pledgee’s right to the
Pledge pursuant to this Agreement shall not be suspended or inhibited by any
legal proceedings initiated by the Pledgor, jointly or separately, or by any
successor of or any person authorized by the Pledgor.

              6.3           The Pledgor represents and warrants to the Pledgee
that in order to protect and perfect the security for the payment of the
Management Services Fee, the Pledgor shall execute in good faith and cause other
parties who have interests in the Pledged Collateral to execute all the title
certificates, contracts, and perform actions and cause other parties who have
interests to take action, as required by the Pledgee.

              6.4           The Pledgor represents and warrants to the Pledgee
or its appointed representative (whether a natural person or a legal entity)
that they will execute all applicable and required amendments in connection with
the registration of the Pledge, and within a reasonable amount of time upon
request, provide the relevant notice, order and decision regarding such
registration to the Pledgee.

              6.5           The Pledgor represents and warrants to the Pledgee
that she will abide by and perform all relevant guarantees, covenants,
warranties, representations and conditions necessary to insure the rights of the
Pledgee under this Agreement. The Pledgor shall compensate all the losses
suffered by the Pledgee as a result of the Pledgor’s failure to perform any such
guarantees, covenants, warranties, representations or conditions.

7.           Events of Default.

              7.1           The occurrence of any one of the following events
shall be regarded as an “Event of Default”:

-3-

--------------------------------------------------------------------------------

Execution Version

                              7.1.1      This Agreement is deemed illegal by a
governing authority of the PRC, or the Pledgor is incapable of continuing to
perform the obligations herein due to any reason except force majeure;

                              7.1.2      The Company fails to timely pay the
Management Services Fee in full as required under the Management Services
Agreement;

                              7.1.3      A Pledgor makes any materially false or
misleading representations or warranties under Section 5 herein, or breaches any
warranties under Section 5 herein;

                              7.1.4      A Pledgor breaches the covenants under
Section 6 herein;

                              7.1.5      A Pledgor breaches any terms and
conditions of this Agreement;

                              7.1.6      A Pledgor transfers or assigns, cause
to be transferred or assigned, or otherwise abandons the Pledged Collateral
without the prior written consent of the Pledgee;

                              7.1.7      The Company is incapable of repaying
debt;

                              7.1.8      The assets of a Pledgor are adversely
affected so as to cause the Pledgee to believe that such Pledgor’s ability to
perform the obligations herein is adversely affected;

                              7.1.9      The successors or agents of the Company
refuse, or are only partly able, to perform the payment obligations under the
Management Services Agreement;

              7.2      A Pledgor shall immediately give a written notice to the
Pledgee if such Pledgor is aware of or discovers that any event under Section
7.1 herein, or any event that may result in any one of the foregoing events, has
occurred or is likely to occur.

              7.3      Unless an Event of Default has been resolved to the
Pledgee’s satisfaction within 15 days of its occurrence (the “Cure Period”), the
Pledgee may, at any time thereafter, give a written default notice (the “Default
Notice”) to the Pledgor and require the Pledgor to immediately make full payment
of the then outstanding Consulting Service Fee and any other outstanding
payables in accordance with Section 8 herein.

8.           Exercise of Remedies.

              8.1           Authorized Action by Secured Party. The Pledgor
hereby irrevocably appoints Pledgee as the attorney-in-fact of the Pledgor for
the purpose of carrying out the security provisions of this Agreement and to
take any action and execute any instrument that the Pledgee may deem necessary
or advisable to accomplish the purpose of this Agreement. Such power of attorney
shall be effective, automatically and without the necessity of any action
(including any transfer of any Pledged Collateral) by any person, upon the
occurrence an Event of Default. Pledgee shall not have any duty to exercise any
such right or to preserve the same and shall not be liable for any failure to do
so or for any delay in doing so.

-4-

--------------------------------------------------------------------------------

Execution Version

                         If an Event of Default occurs, or is already
proceeding, Pledgee shall have the right to exercise the following rights:

                         (a)      Collect by legal proceedings or otherwise, and
endorse and/or receive all payments, proceeds and other sums and property now or
hereafter payable on or on account of the Pledged Collateral;

                         (b)      Enter into any extension, reorganization,
deposit, merger, consolidation or other agreement pertaining to, or deposit,
surrender, accept, hold or apply other property in exchange for the Pledged
Collateral;

                         (c)      Transfer the Pledged Collateral under the
Pledgee’s name or under an appointed nominee;

                         (d)      Make any compromise or settlement, and take
any action the Pledgee deems advisable, with respect to the Pledged Collateral;

                         (e)      Notify any obligor with respect to the Pledged
Collateral to make payment directly to the Pledgee;

                         (f)      All rights of the Pledgor that they would
otherwise be entitled to enjoy or exercise with respect to the Pledged
Collateral, including without limitations the rights to vote and to receive
distributions, shall cease without any further action by or notice, and all such
rights shall thereupon become vested in the Pledgee; and

                         (g)      The Pledgor shall execute and deliver to the
Pledgee such other instruments as the Pledgee may request in order to permit the
Pledgee to exercise the rights set forth herein.

              8.2           Other Remedies. Upon the expiration of the Cure
Period, the Pledgee, in addition to the remedies set forth in Section 8.1 or
such other rights in law, equity or otherwise, may, without notice or demand on
the Pledgor, elect any of the following:

                         (a)      Require the Pledgor to immediately pay all
outstanding unpaid amounts due under the Management Services Agreement;

                         (b)      Foreclose or otherwise enforce the Pledgee’s
security interest to the Pledged Collateral in any manner permitted by law or
provided under this Agreement;

                         (c)      Terminate this Agreement pursuant to Section
11;

                         (d)      Exercise any and all rights as the beneficial
and legal owner of the Pledged Collateral, including, without limitation, the
transfer and exercise of voting and any other rights to the Pledged Collateral;
and

-5-

--------------------------------------------------------------------------------

Execution Version

                         (e)      Exercise any and all rights and remedies of a
secured party under applicable laws.

              8.3           The Pledgee has priority in the receipt of payments
from the proceeds of auction or sale of the Pledged Collateral, in part or in
whole, in accordance with legal procedures, until all payment obligations under
the Management Services Agreement are satisfied.

              8.4           The Pledgor shall not hinder the Pledgee from
exercising its rights in accordance with this Agreement and shall give necessary
assistance so that the Pledgee may exercise its rights in full.

9.           Assignment.

              9.1           The Pledgor shall not assign or otherwise transfer
the rights and obligations herein without the Pledgee’s prior written consent.

              9.2           This Agreement shall be binding upon the Pledgor and
her respective successors, and shall be binding on the Pledgee and each of its
successor and assignee.

              9.3           Upon the transfer or assignment by the Pledgee of
any or all of its rights and obligations under the Management Services
Agreement, the Pledgee’s transferee or assignee shall enjoy and undertake the
same rights and obligations as the Pledgee under this Agreement. The Pledgor
shall be notified of any such transfer or assignment by written notice and at
the request of the Pledgee, the Pledgor shall execute such relevant agreements
and/or documents with respect to such transfer or assignment.

              9.4           In the event of the Pledgee’s change in control
resulting in the transfer or assignment of this Agreement, the successor to the
Pledgee and the Pledgor shall execute a new equity pledge agreement.

10.         Formalities, Fees and Other Charges.

              10.1         The Pledgor shall be responsible for all the fees and
expenses in relation to this Agreement, including, but not limited, to legal
fees, cost of production, stamp tax and any other taxes and charges. If the
Pledgee pays the relevant taxes in accordance with applicable law, the Pledgor
shall fully reimburse the Pledgee of such taxes.

              10.2         The Pledgor shall be responsible for all expenses
(including, but not limited to, any taxes, application fees, management fees,
litigation costs, attorney’s fees, and various insurance premiums in connection
with the disposition of the Pledge) incurred by the Pledgee in its recourse to
collect from the Pledgor arising from the Pledgor’s failure to pay any relevant
taxes and fees.

-6-

--------------------------------------------------------------------------------

Execution Version

11.         Force Majeure.

              11.1         “Force Majeure” shall include, but not be limited, to
acts of governments, acts of nature, fire, explosion, typhoon, flood,
earthquake, tide, lightning, war, and any unforeseen events beyond a Party’s
reasonable control or which cannot be prevented with reasonable care. However,
any shortage of credit, capital or finance shall not be regarded as an event
beyond a Party’s reasonable control. A Party affected by Force Majeure shall
promptly notify the other Parties of such event in order to be exempted from
such Party’s obligations under this Agreement.

              11.2         In the event that the affected Party is delayed or
prevented from performing its obligations under this Agreement due to Force
Majeure, the affected Party shall not be responsible for any damage caused by
the delay or prevention of such performance, as long as such damage is within
the scope of such delay or prevention. The affected Party shall take appropriate
means to minimize or remove the effects of Force Majeure and attempt to resume
performance of the obligations delayed or prevented by Force Majeure. When such
Force Majeure ceases to exist, both Parties covenant and agree to resume the
performance of this Agreement with their best efforts.

12.         Confidentiality. The Parties hereby acknowledge and agree to ensure
the confidentiality of all oral and written materials exchanged relating to this
Agreement. No Party shall disclose any confidential information to any other
third party without the other Parties’ prior written approval, unless: (a) such
information was in the public domain at the time it was communicated (unless it
entered the public domain without the authorization of the disclosing Party);
(b) the disclosure was in response to the relevant laws, regulations, or stock
exchange rules; or (c) the disclosure was required by any of the Party’s legal
counsel or financial consultant for the purpose of the transaction underlying
this Agreement. However, such legal counsel and/or financial consultant shall
also comply with the confidentiality as stated hereof. The disclosure of
confidential information by employees or agents of the disclosing Party is
deemed to be an act of the disclosing Party, and such disclosing Party shall
bear all liabilities for any breach of confidentiality.

13.         Dispute Resolution.

              13.1         This Agreement shall be governed by and construed in
accordance with the laws of the PRC.

              13.2         The Parties shall strive to resolve any disputes
arising from the interpretation or performance of this Agreement through
amicable negotiations. If a dispute cannot be settled, any Party may submit such
dispute to China International Economic and Trade Arbitration Commission
(“CIETAC”) for arbitration. The arbitration shall abide by the rules of CIETAC,
and the arbitration proceedings shall be conducted in Beijing, China in English.
The decision of CIETA shall be final and binding upon the parties.

14.         Notices. Any notice given by the parties hereto for the purpose of
performing the rights and obligations hereunder shall be in writing. If such
notice is delivered by messenger, the time of receipt is the time when such
notice is received by the addressee; if such notice is transmitted by facsimile,
the time of receipt is the time when such notice is transmitted. If the notice
does not reach the addressee by the end of the business day, the following
business day shall be the date of receipt. The place of delivery is the Party’s
address as set forth in the signature pages hereto or the address advised in
writing including via facsimile.

-7-

--------------------------------------------------------------------------------

Execution Version

15.         Entire Contract. The Parties agree that this Agreement constitutes
the entire agreement of the Parties upon its effectiveness and supersedes all
prior oral and/or written agreements and understandings relating to this
Agreement.

16.         Severability. If any provision or provisions of this Agreement shall
be held by a proper authority to be invalid, illegal, unenforceable or in
conflict with the laws and regulations of the PRC, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

17.         Appendices. The appendices to this Agreement are incorporated into
and are a part of this Agreement.

18.         Amendment or Supplement.

              18.1         The Parties may amend this Agreement in writing,
provided that such amendment shall be duly executed and signed by the Pledgee,
the Company, and the Pledgor, and such amendment shall thereupon become a part
of this Agreement and shall have the same legal effect as this Agreement.

              18.2         This Agreement and any amendments, modification,
supplements, additions or changes hereto shall be in writing and come into
effect upon being executed and stamped by the parties hereto.

19.         Language and Copies of the Agreement. This Agreement shall be
executed in English in four (4) original copies. Each Party shall receive one
(1) original copy, all of which shall be equally valid and enforceable.

[SIGNATURE PAGE FOLLOWS]

-8-

--------------------------------------------------------------------------------

Execution Version

          IN WITNESS WHEREOF this Agreement is duly executed by each Party or
its legal representative as of the date first set forth above.

PLEDGEE: Shenzhen Zhonghefangda Network Technology Co., Ltd.      
Legal/Authorized Representative: /s/ Guo Dishan   Name: Guo Dishan   Title:
Chief Executive Officer     COMPANY: Shenzhen Jun Long Culture Communication
Co., Ltd.       Legal/Authorized Representative: /s/ Guo Dishan   Name: Guo
Dishan   Title: Chief Executive Officer

-9-

--------------------------------------------------------------------------------

Execution Version

PLEDGORS SIGNATURE PAGE

PLEDGORS:

 

/s/ Guo Dishan

Name: GUO Dishan

ID Card No.: 440301196405141912

 

/s/ Zeng Jinzhou

Name: ZENG Jinzhou

ID Card No.: 362129197906264218

 

/s/ Wang Xiaofen

Name: WANG Xiaofen

ID Card No.: 440307197506181529

 

-10-

--------------------------------------------------------------------------------